         Case 1:20-cv-00211-TNM Document 20 Filed 02/26/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                    )
GENUS LIFESCIENCES, INC.,           )
                                    )
             Plaintiff,             )
                                    )
                    v.              )                Case No. 1:20-cv-00211-TNM
                                    )
ALEX AZAR, et al.,                  )
                                    )
             Defendants,            )
                                    )
LANNETT CO., INC,                   )
                                    )
             Intervenor-Defendant.  )
____________________________________)

                           STIPULATED PROTECTIVE ORDER

       This Stipulated Protective Order (“Protective Order” or “Order”) is stipulated and agreed

to this 25th day of February, 2020, by Plaintiff Genus Lifesciences, Inc. (“Genus”), Intervenor-

Defendant Lannett Company, Inc. (“Lannett”), and Defendants Alex Azar and the United States

Food and Drug Administration (“FDA”) (collectively, “Federal Defendants”) (all together, “the

parties”) in the above-captioned case. This Court’s review of FDA’s decision is limited to the

Administrative Record, which the Federal Defendants have agreed to produce to the other parties

on an expedited basis. Certain portions of the Administrative Record contain trade secrets and

other confidential research, development, or commercial information owned by Genus and its

affiliates, and other portions contain similar information owned by Lannett and its affiliates. The

unrestricted release of such information is likely to cause competitive harm to either Genus or

Lannett, respectively. The Court finds that this Protective Order provides reasonable restrictions

on access to such confidential information in the Administrative Record by Genus and Lannett,
            Case 1:20-cv-00211-TNM Document 20 Filed 02/26/20 Page 2 of 8



and that good cause exists for entry of this Protective Order pursuant to Fed. R. Civ. P. 26(c).

Accordingly, the Court orders as follows:


       1.       For purposes of the Protective Order, the term “Confidential Information” means

(i) any and all trade secrets or other confidential research, development, or commercial information

that is protected from public disclosure by law; or (ii) information that the Plaintiff or Intervenor-

Defendant, in good faith, identify as trade secret or confidential research, development,

commercial, or financial information; or (iii) information that the Federal Defendants, in good

faith, identify as trade secret or confidential commercial or financial information that Federal

Defendants have a statutory or regulatory obligation to protect, as described in Paragraph 2, below.

“Confidential Information” does not encompass information in the public domain.

       2.       Defendant FDA is subject to statutory and regulatory restrictions on disclosing a

manufacturer’s trade secret information and other privileged or confidential commercial or

financial information. See Trade Secrets Act, 18 U.S.C. § 1905, the Federal Food, Drug, and

Cosmetic Act (FDCA), 21 U.S.C. § 331(j), and FDA regulations, 21 C.F.R. §§ 20.61, 20.83, 20.86.

       3.       This Protective Order shall apply to all documents in the Administrative Record

marked as “CONFIDENTIAL, SUBJECT TO PROTECTIVE ORDER.” Any document in the

agency’s Administrative Record that contains Confidential Information shall be considered

marked as “CONFIDENTIAL, SUBJECT TO PROTECTIVE ORDER” through the notation “CI”

in the index for the Administrative Record. Documents entitled to be designated and marked as

“CONFIDENTIAL, SUBJECT TO PROTECTIVE ORDER” shall be limited to documents

containing either Genus’s or Lannett’s Confidential Information (or both).

       4.       For a period of five (5) calendar days after being served with the Administrative

Record, the parties agree to treat all documents in the Administrative Record as though each were

                                                  1
            Case 1:20-cv-00211-TNM Document 20 Filed 02/26/20 Page 3 of 8



marked “CONFIDENTIAL, SUBJECT TO PROTECTIVE ORDER.” During that time period,

upon written notice to all other parties, any party may ask FDA to designate additional documents

as “CONFIDENTIAL, SUBJECT TO PROTECTIVE ORDER” pursuant to Paragraph 1 above.

If FDA designates additional documents as confidential, the parties agree to treat any additional

documents designated “CONFIDENTIAL, SUBJECT TO PROTECTIVE ORDER” the same as

other documents marked with this designation.

       5.        Documents, including any motion, memorandum, or other written submission to

the Court, containing or otherwise disclosing Confidential Information shall be submitted in their

unredacted format to the Court under seal in accordance with Local Rule 5.1(h).

       6.        Except as otherwise ordered herein, the documents marked “CONFIDENTIAL,

SUBJECT TO PROTECTIVE ORDER” shall be maintained in strict confidence by counsel.

Documents marked “CONFIDENTIAL, SUBJECT TO PROTECTIVE ORDER” shall be used

only for purposes of this litigation. Documents containing Confidential Information will not be

furnished, shown, or disclosed to any person except:

             a. Department of Health and Human Services, including Food and Drug

                Administration, employees, agents, or attorneys;

             b. Department of Justice attorneys assigned to this action, as well as those attorneys’

                supporting personnel, including paralegals, IT personnel, and secretarial and

                clerical personnel;

             c. Attorneys at the law firms for outside litigation counsel of record in this action, as

                well as those attorneys’ supporting personnel, including paralegals, clerks,

                secretaries, contract attorneys, IT personnel, and clerical personnel;




                                                   2
            Case 1:20-cv-00211-TNM Document 20 Filed 02/26/20 Page 4 of 8



             d. Judges, Magistrate Judges, law clerks, and clerical personnel of the Court before

                which this action is pending or qualified court reporters; and

             e. Any other person authorized to receive Confidential Information by order of the

                Court or by written agreement of the parties.

       7.        Except as provided above, under no circumstances may Confidential Information

or documents containing Confidential Information be made available to any party, member,

officer, director, or employee of any party or any other person or entity without a specific order of

the Court or upon written agreement of the parties; provided, however, that nothing herein shall

restrict any party (or their counsel) with respect to that party’s own documents and Confidential

Information. That is, a document marked “CONFIDENTIAL, SUBJECT TO PROTECTIVE

ORDER” solely because it contains a private party’s own Confidential Information need not be

treated by that specific party as subject to the terms of this Order.

       8.        In the event that a party opposes a Confidential Information designation or lack

thereof, and if the parties are unable to resolve such dispute informally, the party opposing the

confidentiality determination may seek intervention by the Court to determine whether such

documents are entitled to protection. The document shall be treated as one containing Confidential

Information pending a ruling by the Court.

       9.        Before disclosing Confidential Information or documents containing Confidential

Information to any persons identified in Paragraph 6.e above, counsel shall require such persons

to read a copy of the Order and sign a copy of the Confidentiality Agreement, in the form attached

hereto as Exhibit 1, affirming that the recipient: (a) has read this Order and understands all of its

terms; (b) agrees to abide by and to be bound by the terms of this Order; (c) agrees to submit to

the Court’s jurisdiction, for purposes of enforcement of this Order by proceedings for contempt


                                                  3
          Case 1:20-cv-00211-TNM Document 20 Filed 02/26/20 Page 5 of 8



and/or proceedings for legal and/or equitable relief, including damages, for a breach thereof.

Counsel shall retain such Confidentiality Agreement until such time as the litigation, including all

appeals, is concluded and counsel has retrieved all Confidential Information from the recipient

pursuant to Paragraph 17 below.

       10.      In the event that outside litigation counsel of record for one of the private parties

needs to share with their client(s) any documents that have been marked “CONFIDENTIAL,

SUBJECT TO PROTECTIVE ORDER,” outside counsel will confer with counsel for the other

parties and attempt to coordinate the redaction of any Confidential Information in the document

so that the redacted documents can be released from the scope of this Order. The private party

seeking to share such a document shall propose initial redactions to the document. The other

parties shall have three business days to object to the proposed scope of redactions. In the event

of a timely objection, the parties shall confer expeditiously and in good faith to attempt to reach

agreement on the scope of redactions. If the parties cannot agree, they shall continue to treat the

document as subject to this Order until the issue is resolved by the Court. If a timely objection to

the proposed redactions is not received, the party seeking to share the document may treat the

redacted document as released from the scope of this Order.

       11.      Counsel for the private parties shall be responsible for providing a copy of this

Order to all persons entitled access to Confidential Information under Paragraph 7 and to employ

reasonable measures to control duplication of, access to, and distribution of copies of materials so

designated. Counsel are responsible for ensuring that their legal, paralegal, clerical staff, and their

experts comply with this Order.




                                                  4
          Case 1:20-cv-00211-TNM Document 20 Filed 02/26/20 Page 6 of 8



        12.      The inadvertent or unintended disclosure of confidential documents shall not be

deemed a waiver in whole or in part of the claim of confidentiality for any Confidential

Information.

        13.      This Protective Order in no way affects or relieves any party of its responsibility

to comply with any federal, state, or local law or regulation. Nothing in this Protective Order alters

the rights and/or liabilities of the parties with respect to the litigation.

        14.      Nothing in this Protective Order shall prevent disclosure beyond the terms of this

Protective Order if each party consents to such disclosure in writing or, if the Court, after notice

to all affected parties, orders such disclosures.

        15.      This Protective Order shall govern all proceedings in this action.

        16.      Subject to the Federal Rules of Evidence, Confidential Information may be offered

at any court hearing, provided that the proponent of the evidence gives reasonable notice to all

counsel and to the Court. Any party may move the Court for an order that the evidence be received

in camera or under other conditions that would prevent unauthorized disclosure.

        17.      Within 60 days after the final conclusion of all aspects of this litigation, including

all appeals, documents marked “CONFIDENTIAL, SUBJECT TO PROTECTIVE ORDER” shall

be returned to counsel for the party or person who designated the information as Confidential

Information or to the Federal Defendants, or destroyed. The private parties’ counsel of record

shall make certification of compliance herewith and shall deliver the same to the producing party

not more than 60 days after final termination of this litigation. Counsel, including any person who

obtained access to the Confidential Information pursuant to this Order, shall be barred from

disclosing such information thereafter.




                                                    5
             Case 1:20-cv-00211-TNM Document 20 Filed 02/26/20 Page 7 of 8



        18.      The Court may sanction counsel, their staff, or any person who obtained access to

the Confidential Information pursuant to this Order, as appropriate for violation of this Order.

        19.      Counsel may apply to the Court for modification of this Order after reviewing the

documents marked “CONFIDENTIAL, SUBJECT TO PROTECTIVE ORDER.” If counsel

determine that they intend to apply to the Court for modification of the Order, they shall

nevertheless continue to abide by the terms of this Order until the Court makes a final ruling on

the issue.

        20.      This Order shall not prevent or otherwise restrict counsel for any of the parties

from rendering advice to their clients with respect to this litigation, and, in the course thereof,

conveying to their clients their evaluation, in a general manner, of any Confidential Information;

provided, however, in accordance with Paragraph 6 above, that in rendering such advice and

otherwise communicating with such clients, counsel shall not disclose any Confidential

Information or document that contains Confidential Information. If outside counsel for Genus or

Lannett identifies a need to confer with their respective clients regarding documents with

Confidential Information, other than in the general manner contemplated by this Paragraph 20,

they will use the procedure provided in Paragraph 10 above.

        21.      To the extent that the parties have agreed on the terms of this Order, such

stipulation is for the Court’s consideration and approval as an Order. The parties’ stipulation shall

not be construed to create a contract between the parties or between the parties and their respective

counsel.

        22.      The termination of this action shall not automatically terminate the effectiveness

of this Order and persons subject to this Order shall be bound by the confidentiality obligations of




                                                 6
         Case 1:20-cv-00211-TNM Document 20 Filed 02/26/20 Page 8 of 8



this Order until Genus, Lannett, and Federal Defendants agree otherwise in writing or this Court

(or any other court or competent jurisdiction) orders otherwise.


/s/ Andrew D. Prins                                  /s/ Lori A. Rubin
Philip J. Perry                                      David A. Hickerson, DC Bar No. 414723
John R. Manthei                                      Lori A. Rubin, DC Bar No. 1004240
Andrew D. Prins                                      Paul Joseph, DC Bar No. 448495
Ryan S. Baasch                                       FOLEY & LARDNER LLP
LATHAM & WATKINS LLP                                 3000 K Street, N.W., Suite 600
555 Eleventh Street NW                               Washington, D.C. 20007-5109
Suite 1000                                           (202) 672-5300
Washington, DC 20004                                 dhickerson@foley.com
Tel: (202) 637-2200                                  larubin@foley.com
philip.perry@lw.com
                                                     Attorneys for Intervenor-Defendant
Attorneys for Plaintiff
                                                     /s/ Kathleen B. Gilchrist
                                                     Kathleen B. Gilchrist
                                                     Trial Attorney
                                                     Consumer Protection Branch
                                                     Department of Justice, Civil Division
                                                     P.O. Box 386
                                                     Washington, D.C. 20044
                                                     (202) 305-0489
                                                     kathleen.b.gilchrist@usdoj.gov
                                                     DC Bar No. 230445

                                                     Attorney for Federal Defendants




SO ORDERED.
                                                                          2020.02.26
                                                                          14:07:41 -05'00'
Dated: February 26, 2020                             TREVOR N. McFADDEN
                                                     United States District Judge




                                                7
